Matter of Metellus v Torres-Springer (2019 NY Slip Op 03135)





Matter of Metellus v Torres-Springer


2019 NY Slip Op 03135


Decided on April 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2019

Sweeny, J.P., Manzanet-Daniels, Tom, Kapnick, Moulton, JJ.


9086 101719/17

[*1]In re Purple Metellus, Petitioner,
vMaria Torres-Springer, etc., et al., Respondents.


Sanctuary for Families Center for Battered Women's Legal Services, New York (Dana Kaufman of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Ellen Ravitch of counsel), for Maria Torres-Springer, respondent.

Determination of respondent Department of Housing Preservation and Development (HPD), dated September 25, 2017, insofar as it granted respondent MPlaza LP's request for a certificate of eviction, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Shlomo Hagler, J.], entered May 7, 2018), dismissed, without costs.
HPD's determination that the excessive noise caused by occupants or visitors to petitioner's apartment constituted a nuisance, in violation of a previously ordered stipulation during her probationary period, is supported by substantial evidence (see Matter of Haug v State Univ. of N.Y. at Potsdam, 32 NY3d 1044, 1045-1046 [2018]). There is ample evidence in the record that petitioner's residence continued to be the source of excessive noise, which the hearing officer found was not credibly refuted by the testimony of petitioner and her son.
Petitioner is not entitled to another or different opportunity to cure the nuisance, having been provided with two previous opportunities to do so, which failed.
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2019
CLERK